UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended JUNE 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10956 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive offices) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 29, 2011 Common stock, $1.00 par value TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 53 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 6. Exhibits 55 Signatures 56 Index to Exhibits 57 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Investments: Fixed maturities: Securities held-to-maturity, at amortized cost (fair value $371,456 and $389,679) $ $ Securities available-for-sale, at fair value (amortized cost $877,611,517 and $909,582,782) Equity securities available-for-sale, at fair value (cost $87,103,570 and $75,721,039) Other long-term investments, at cost Short-term investments, at cost Total investments Cash Reinsurance receivables due from affiliate Prepaid reinsurance premiums due from affiliate Deferred policy acquisition costs (affiliated $39,315,029 and $37,584,448) Prepaid pension benefits due from affiliate Accrued investment income Accounts receivable Income taxes recoverable Deferred income taxes Goodwill Other assets (affiliated $3,953,355 and $2,433,445) Total assets $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, LIABILITIES Losses and settlement expenses (affiliated $590,916,267and $553,125,183) $ $ Unearned premiums (affiliated $174,378,776 and $167,896,119) Other policyholders' funds due to affiliate Surplus notes payable to affiliate Amounts due affiliate to settle inter-company transaction balances Pension and postretirement benefits payable to affiliate Other liabilities (affiliated $13,924,379 and $22,861,092) Total liabilities STOCKHOLDERS' EQUITY Common stock, $1 par value, authorized 20,000,000 shares; issued and outstanding, 12,945,473 shares in 2011 and 12,927,678 shares in 2010 Additional paid-in capital Accumulated other comprehensive income (loss): Net unrealized losses on fixed maturity securities with "other-than-temporary" impairments - ) Other net unrealized gains Unrecognized pension and postretirement benefits (all affiliated) ) ) Total accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended June 30, REVENUES Premiums earned (affiliated $97,845,857 and $95,081,018) $ $ Investment income, net Net realized investment gains, excluding impairment losses on available-for-sale securities Total "other-than-temporary" impairment losses on available-for-sale securities ) ) Portion of "other-than-temporary" impairment losses on fixedmaturity available-for-sale securities reclassified from other comprehensive income (before taxes) ) - Net impairment losses on available-for-sale securities ) ) Net realized investment gains (losses) ) Other income (all affiliated) LOSSES AND EXPENSES Losses and settlement expenses (affiliated $99,128,694 and $70,227,253) Dividends to policyholders (all affiliated) ) Amortization of deferred policy acquisition costs(affiliated $23,014,610 and $22,268,128) Other underwriting expenses (affiliated $8,756,337 and $9,184,909) Interest expense (all affiliated) Other expense (affiliated $1,003,829 and $410,526) Income (loss) before income tax expense (benefit) ) INCOME TAX EXPENSE (BENEFIT) Current ) Deferred ) ) Net income (loss) $ ) $ Net income (loss) per common share-basic and diluted $ ) $ Dividend per common share $ $ Average number of common shares outstanding-basic and diluted All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six months ended June 30, REVENUES Premiums earned (affiliated $194,921,739 and $186,536,315) $ $ Investment income, net Net realized investment gains, excluding impairment losses on available-for-sale securities Total "other-than-temporary" impairment losses on available-for-sale securities ) ) Portion of "other-than-temporary" impairment losses on fixed maturity available-for-sale securities reclassified from other comprehensive income (before taxes) ) ) Net impairment losses on available-for-sale securities ) ) Net realized investment gains (losses) ) Other income (all affiliated) LOSSES AND EXPENSES Losses and settlement expenses (affiliated $172,411,861 and $125,660,386) Dividends to policyholders (all affiliated) Amortization of deferred policy acquisition costs (affiliated $47,042,105 and $43,875,573) Other underwriting expenses (affiliated $18,377,661 and $19,550,103) Interest expense (all affiliated) Other expense (affiliated $1,690,692 and $688,546) Income (loss) before income tax expense (benefit) ) INCOME TAX EXPENSE (BENEFIT) Current ) Deferred ) ) Net income (loss) $ ) $ Net income (loss) per common share-basic and diluted $ ) $ Dividend per common share $ $ Average number of common shares outstanding -basic and diluted All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended June 30, Net income (loss) $ ) $ OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains on investment securities, net of deferred income tax expense of $5,007,242 and $1,003,213 Reclassification adjustment for realized investment(gains) losses included in net income (loss), net of income tax (expense) benefit of ($625,191) and $295,940 ) Change in unrealized holding gains (losses) on fixed maturity securities with "other-than-temporary" impairment, net of deferred income tax expense (benefit) of ($27,301) and $29,455 ) Reclassification adjustment for realized investmentlosses from fixed maturity securities with "other-than-temporary" impairment included in net income, net of income tax benefit of $30,106 and $0 - Adjustment associated with affiliate's pension and postretirement benefit plans, net of deferred income tax expense of $92,726 and $99,227: Net actuarial loss Prior service credit ) ) Other comprehensive income Total comprehensive income (loss) $ ) $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 7 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Six months ended June 30, Net income (loss) $ ) $ OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains on investment securities, net of deferred income tax expense of$6,646,110 and $5,656,964 Reclassification adjustment for realized investment (gains) losses included in net income (loss), net of income tax (expense) benefit of ($3,515,560) and $70,033 ) Change in unrealized holding gains on fixed maturity securities with "other-than-temporary" impairment,net of deferred income tax expense of $7,507 and $34,842 Reclassification adjustment for realized investment losses from fixed maturity securities with "other- than-temporary" impairment included in net income, net of income tax benefit of $30,106 and $42,188 Adjustment associated with affiliate's pension and postretirement benefit plans, net of deferred income tax expense of $185,452 and $198,454: Net actuarial loss Prior service credit ) ) Other comprehensive income Total comprehensive income (loss) $ ) $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 8 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Netincome (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Losses and settlement expenses (affiliated $37,791,084 and $9,191,473) Unearned premiums (affiliated $6,482,657 and $5,464,904) Other policyholders' funds due to affilitate ) Amounts due affiliate to settle inter-company transaction balances ) ) Pension and postretirement benefits payable to affiliate Reinsurance receivables due from affiliate ) ) Prepaid reinsurance premiums due from affiliate ) Commission payable (affiliated ($7,013,567) and ($4,194,748)) ) ) Interest payable to affiliate ) ) Deferred policy acquisition costs (affiliated ($1,730,581) and ($677,925)) ) ) Stock-based compensation payable to affiliate Accrued investment income Accrued income tax: Current ) ) Deferred ) Realized investment (gains) losses ) Accounts receivable ) Amortization of premium/discount on fixed maturity securities ) ) Other, net (affiliated ($2,997,932) and ($3,699,801) Net cash used in operating activities $ ) $ ) All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 9 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED Six months ended June 30, CASH FLOWS FROM INVESTING ACTIVITIES Maturities of fixed maturity securities held-to-maturity $ $ Purchases of fixed maturity securities available-for-sale ) ) Disposals of fixed maturity securities available-for-sale Purchases of equity securities available-for-sale ) ) Disposals of equity securities available-for-sale Disposals of other long-term investments Net purchases of short-term investments ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock through affilate's stock option plans Excess tax benefit associated with affilate's stock option plans Repurchase of common stock ) ) Dividends paid to stockholders (affiliated ($2,982,184) and ($2,825,227)) ) ) Net cash used in financing activities ) ) NET DECREASE IN CASH ) ) Cash at the beginning of the year Cash at the end of the quarter $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 10 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION EMC Insurance Group Inc., a 61 percent owned subsidiary of Employers Mutual Casualty Company (Employers Mutual), is an insurance holding company with operations in property and casualty insurance and reinsurance.Both commercial and personal lines of insurance are written, with a focus on medium-sized commercial accounts.The term “Company” is used interchangeably to describe EMC Insurance Group Inc. (Parent Company only) and EMC Insurance Group Inc. and its subsidiaries. The accompanying unaudited consolidated financial statements have been prepared on the basis of U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements.The Company has evaluated all subsequent events through the date the financial statements were issued.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the interim financial statements have been included.The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year.The consolidated balance sheet at December 31, 2010 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by GAAP for complete financial statements. Certain amounts previously reported in prior years’ consolidated financial statements have been reclassified to conform to current year presentation. In reading these financial statements, reference should be made to the Company’s 2010 Form 10-K or the 2010 Annual Report to Stockholders for more detailed footnote information. 2.NEW ACCOUNTING PRONOUNCEMENTS In June 2011, the Financial Accounting Standards Board (FASB) updated its guidance related to the Comprehensive Income Topic 220 of the FASB Accounting Standards Codification TM(ASC).The objective of this updated guidance is to increase the prominence of items reported in other comprehensive income by eliminating the option of presenting components of other comprehensive income as part of the statement of changes in stockholders’ equity.The guidance requires total comprehensive income (including both the net income components and other comprehensive income components) be reported in either a single continuous statement of comprehensive income, or two separate but consecutive statements (the approach currently used in the Company’s consolidated financial statements).This guidance is to be applied retrospectively to fiscal years (and interim periods within those years) beginning after December 15, 2011.Early adoption is permitted.Since the Company already uses the two-statement approach for reporting comprehensive income, this guidance will not have an impact on its consolidated financial position or operating results. In May 2011, the FASB updated its guidance related to the Fair Value Measurement Topic 820 of the ASC to achieve common fair value measurement and disclosure requirements with International Financial Reporting Standards.The changes in this guidance both clarify the intent of application of existing fair value measurement and disclosure requirements, and change particular principles or requirements for measuring and disclosing fair value measurements.Specifically included in this guidance is expanded disclosure of the valuation processes used for Level 3 fair value measurements, including quantitative information about unobservable inputs used.This guidance is to be applied prospectively to interim and annual reporting periods beginning after December 15, 2011.Adoption of this guidance is not expected to have an impact on the consolidated financial position or operating results of the Company. 11 Table of Contents In October 2010, the FASB updated its guidance related to Insurance Topic 944 of the ASC to clarify which costs associated with the acquisition of insurance contracts should be capitalized and deferred for recognition during the coverage period.This guidance specifies that only incremental costs or costs directly related to the successful acquisition of new or renewal insurance contracts are to be capitalized as a deferred acquisition cost.Currently, industry practice is such that deferred costs typically also include costs related to unsuccessful acquisitions of insurance contracts.This guidance is effective for annual reporting periods (and interim reporting periods of those annual reporting periods) beginning on or after December 15, 2011, and may be adopted prospectively or retrospectively.Adoption of this guidance will have an impact on the consolidated financial position and operating results of the Company since certain costs associated with contract acquisition that are currently deferred will not likely meet the criteria for deferral under the new guidance.The Company has not yet established an estimate of the impact this new guidance will have on its financial statements. In July 2010, the FASB updated its guidance related to Receivables Topic 310 of the ASC to require additional disclosures regarding credit risk exposures and the allowance for credit losses, as well as a description of the accounting policies and methodology used to estimate the liability for off-balance-sheet credit risk exposures and related charges.The additional disclosures required at the end of a reporting period were effective for interim and annual reporting periods ending on or after December 15, 2010, and the additional disclosures required about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010.Adoption of this guidance resulted in some additional disclosures at year-end 2010, but had no effect on the consolidated financial position or operating results of the Company. In January 2010, the FASB updated its guidance related to the Fair Value Measurements and Disclosures Topic 820 of the ASC to require additional disclosures regarding transfers in and out of fair value measurement Levels 1 and 2, the display of Level 3 activity on a gross basis (rather than net), fair value measurement disclosures for each class of assets and liabilities (rather than by line item within the statement of financial position), and additional disclosures about inputs and valuation techniques.This guidance was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which is effective for fiscal years (and interim periods of those fiscal years) beginning after December 15, 2010.Adoption of this guidance had no effect on the consolidated financial position or operating results of the Company. 12 Table of Contents 3.REINSURANCE The effect of reinsurance on premiums written and earned, and losses and settlement expenses incurred, for the three months and six months ended June 30, 2011 and 2010 is presented below. Three months ended June 30, 2011 Property and casualty insurance Reinsurance Total Premiums written Direct $ $
